Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-cv-21232-UNGARO

  NATIONAL ASSOCIATION
  OF THE DEAF, et. al.,

                 Plaintiffs,
  v.

  STATE OF FLORIDA, et. al.,

                 Defendants.


 DEFENDANTS THE FLORIDA SENATE, FLORIDA HOUSE OF REPRESENTATIVES,
  SENATE PRESIDENT, AND HOUSE SPEAKER’S ANSWER TO THE COMPLAINT
        Defendants the Florida Senate; the Florida House of Representatives; Wilton Simpson, in
 his official capacity as President of the Senate; and Chris Sprowls, in his official capacity as the
 Speaker of the House (collectively, the “Legislature”) answer the Complaint (ECF No. 1). All
 allegations of the Complaint not specifically admitted below are denied.
                                         INTRODUCTION
        1.      The Legislature admits that this is an action under Title II of the Americans with
 Disabilities Act of 1990 and Section 504 of the Rehabilitation Act of 1973 and that the action is
 filed against the named defendants. The Legislature otherwise denies the allegations of
 paragraph 1.
        2.      The Legislature admits that not all of the videos of legislative proceedings linked
 on the House and Senate websites are captioned and otherwise denies the allegations of
 paragraph 2.
        3.      The Legislature admits that the plaintiffs assert claims under Title II of the
 Americans with Disabilities Act and Section 504 of the Rehabilitation Act and otherwise denies
 the allegations of paragraph 3.
        4.      The Legislature admits that the plaintiffs seek declaratory and injunctive relief
 and compensatory damages but denies any entitlement to such relief.
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 2 of 8




                                   JURISDICTION AND VENUE
           5.    The Legislature admits that this Court has subject-matter jurisdiction over this
 action.
           6.    The Legislature admits that venue is proper in this District and otherwise denies
 the allegations of paragraph 6.
           7.    The Legislature denies the allegations of paragraph 7.
           8.    The Legislature admits that one of plaintiffs’ counsel filed an informal complaint
 (No. 2199813) with the Federal Communications Commission on January 29, 2018, that the
 Florida Channel provided a response attached to the Complaint as Exhibit 1, and that the Federal
 Communications Commission determined that “no further action is required,” as reflected in
 Exhibit 2 to the Complaint. The Legislature refers the Court to the referenced documents for
 their actual language and complete content and otherwise denies the allegations of paragraph 8
 and footnote 1.
                                                 PARTIES
           9.    The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 9.
           10.   The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 10.
           11.   The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 11.
           12.   The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 12.
           13.   The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 13.
           14.   The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 14.
           15.   The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 15.
           16.   The Legislature admits that the State of Florida is a public entity within the
 meaning of Title II and otherwise denies the allegations of paragraph 16.




                                                    2
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 3 of 8




        17.     The Legislature admits that the Florida Senate is a public entity within the
 meaning of Title II of the Americans with Disabilities Act and otherwise denies the allegations
 of paragraph 17.
        18.     The Legislature admits the allegations of paragraph 18, except that Wilton
 Simpson currently serves as Senate President.
        19.     The Legislature admits that the Florida House of Representatives is a public entity
 within the meaning of Title II of the Americans with Disabilities Act and otherwise denies the
 allegations of paragraph 19.
        20.     The Legislature admits the allegations of paragraph 20, except that Chris Sprowls
 now serves as Speaker of the House.
        21.     On information and belief, the Legislature admits that the Florida State University
 Board of Trustees FSU Board of Trustees is a public body corporate and sets policy for and is the
 governing board of FSU. The Legislature otherwise denies the allegations of paragraph 21
        22.     The Legislature admits the allegations of paragraph 22.
                                   GENERAL ALLEGATIONS
        23.     The Legislature admits the allegations of paragraph 23.
        24.     The Legislature admits the allegations of paragraph 24.
        25.     On information and belief, the Legislature admits that Florida State University
 owns or operates the Florida Channel; that the Florida Channel provides closed captioning for
 live feeds that it produces that are shown on television; that the Florida Channel can only display
 one feed on television at a time; that the Florida Channel has a website with livestreaming of all
 legislative sessions and some committee meetings; that the Florida Channel is able to livestream
 and record up to 15 events at the same time; but that these are raw feeds and do not have closed
 captioning, except for the programming files taken from live television produced feed that are
 fully produced with graphics, closed captioning and other production elements. The Legislature
 otherwise denies the allegations of paragraph 25.
        26.     The Legislature admits the allegations of paragraph 26.
        27.     The Legislature admits that the Florida House and Senate have posted videos to
 YouTube and Facebook and otherwise denies the allegations of paragraph 27.
        28.     The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 28.



                                                  3
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 4 of 8




        29.      The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 29.
        30.      The Legislature denies the allegations of paragraph 30.
        31.      The Legislature admits the allegations of paragraph 31.
        32.      The Legislature denies the allegations of paragraph 32.
        33.      The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of the plaintiffs’ intent and otherwise denies the allegations of
 paragraph 33.
        34.      The Legislature admits that Plaintiff Sierra sent a letter dated May 24, 2017 to the
 House Sergeant at Arms requesting captioning on some video content related to “the past
 legislative session” and respectfully refers the Court to the letter for its actual language and
 complete content. The Legislature lacks knowledge or information sufficient to form a belief
 about the truth of the allegation that Mr. Sierra sent the referenced letter via certified mail. The
 Legislature otherwise denies the allegations of Paragraph 34.
        35.      The Legislature denies the allegations of paragraph 35.
        36.      The Legislature admits that one of plaintiffs’ counsel submitted a complaint (No.
 2199813) to the Federal Communications Commission on January 29, 2018, refers the Court to
 the complaint for its actual language and complete content, and otherwise denies the allegations
 of paragraph 36.
        37.      The Legislature admits that paragraph 37 contains a partial quotation from a letter
 from the Florida Channel that is attached as Exhibit 1 and otherwise denies the allegations of
 paragraph 37.
        38.      The Legislature admits that the Federal Communications Commission concluded
 that “no further action is required” in response to the aforementioned complaint, as reflected in
 Exhibit 2.
        39.      The Legislature denies the allegations of paragraph 39.
        40.      The Legislature denies the allegations of paragraph 40.
        41.      The Legislature denies the allegations of paragraph 41.
        42.      The Legislature denies the allegations of paragraph 42.




                                                   4
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 5 of 8




        43.      The Legislature admits that J. Courtney Cunningham and Scott R. Dinin have
 appeared as Plaintiffs’ counsel in this action and otherwise lacks knowledge or information
 sufficient to form a belief about the truth of the allegations of paragraph 43.
                                    COUNT I
                     ALLEGED VIOLATION OF TITLE II OF THE ADA
        44.      The Legislature incorporates by reference the foregoing paragraphs as if fully set
 forth herein.
        45.      The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 45.
        46.      The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 46.
        47.      The Legislature denies the allegations of paragraph 47.
        48.      The Legislature admits the existence of the cited regulations and otherwise denies
 the allegations of paragraph 48.
        49.      The Legislature lacks knowledge or information sufficient to form belief about
 the truth of the allegations of paragraph 49.
        50.      The Legislature incorporates by reference its response to the allegations of
 paragraph 34.
        51.      The Legislature denies the allegations of paragraph 51.
        52.      The Legislature denies the allegations of paragraph 52.
        53.      The Legislature denies the allegations of paragraph 53.
        54.      The Legislature denies the allegations of paragraph 54.
        55.      The Legislature denies the allegations of paragraph 55.
        56.      The Legislature denies the allegations of paragraph 56.
                             COUNT II
  ALLEGED VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973
        57.      The Legislature incorporates by reference the foregoing paragraphs as if fully set
 forth herein.
        58.      The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 58.
        59.      The Legislature lacks knowledge or information sufficient to form a belief about
 the truth of the allegations of paragraph 59.


                                                   5
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 6 of 8




         60.     The Legislature denies the allegations of paragraph 60.
         61.     The Legislature denies the allegations of paragraph 61.
         62.     The Legislature admits that the House and Senate are the type of entities
 described in 29 U.S.C. § 794(b)(1)(A) and otherwise denies the allegations of paragraph 62.
 Insofar as paragraph 62 may be understood to allege that the House or Senate received federal
 financial assistance at any relevant time, the Legislature expressly denies such allegation.
         63.     The Legislature admits that paragraph 63 quotes from 29 U.S.C. § 701(c)(3) and
 otherwise denies the allegations of paragraph 63.
         64.     The Legislature denies the allegations of paragraph 64.
         65.     The Legislature incorporates by reference its response to the allegations of
 paragraph 34.
         66.     The Legislature denies the allegations of paragraph 66.
         67.     The Legislature denies the allegations of paragraph 67.
         68.     The Legislature denies the allegations of paragraph 68.
         69.     The Legislature denies the allegations of paragraph 69.
                                    ADDITIONAL DEFENSES
         The Legislature pleads the following additional defenses based upon its understanding of
 this case at this time and reserves the right to offer additional defenses at a later time. The
 Legislature’s listing of any issue as a defense is intended to protect against any waiver of an
 issue should it be deemed to be an affirmative defense and is not a concession that the
 Legislature bears the burden of proof on the issue. See Fed. R. Civ. P. 8(c)(2).
         1.      The Complaint fails to state a claim for which relief can be granted.
         2.      The plaintiffs’ claims are barred, in whole or in part, because the plaintiffs lack
 standing to pursue their claims.
         3.      The plaintiffs’ claims are barred, in whole or in part, by the Legislature’s
 immunity from suit under the Eleventh Amendment to the United States Constitution.
         4.      The plaintiffs’ claims are barred, in whole or in part, by legislative immunity.
         5.      The plaintiffs’ claims are barred, in whole or in part, because the relief they seek
 would be unduly burdensome or result in a fundamental alteration of the relevant programs,
 services, or activities.




                                                   6
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 7 of 8




           6.     The closed-captioning services on the videos of legislative proceedings
 reasonably accommodate individuals who are hearing impaired and generally exceed the
 captioning provided for other States’ legislative proceedings.
           7.     The plaintiffs’ requested remedy would improperly impose a one-size-fits-all
 captioning requirement regardless of the importance of any particular government proceeding
 and the other sources of information about legislative proceedings.
           8.     The plaintiffs’ claims are barred, in whole or in part, because the Legislature is
 not an information content provider under 47 U.S.C. § 230 for the online content at issue in this
 action.
           9.     The plaintiffs’ claims are barred, in whole or in part, because the online content at
 issue in this action meets or exceeds the captioning obligations for online video programming
 established by the Twenty-First Century Communications and Video Accessibility Act of 2010
 and its implementing regulations.
           10.    The plaintiffs’ claims are barred, in whole or in part, because the absence of
 captions on the videos that are the subject of this action does not meaningfully impair plaintiffs’
 ability to follow legislative proceedings, given the many other means of following legislative
 proceedings, including print and broadcast media, legislators’ online written statements, public-
 interest organizations’ dissemination of information about legislative proceedings, written
 legislative materials available on the House and Senate websites (including the House and Senate
 Journals, staff analyses, schedules, and vote tallies), and televised proceedings on the Florida
 Channel (which capture the legislative proceedings that would generate the greatest public
 interest).
           WHEREFORE, the Legislature respectfully requests that the Court enter judgment for the
 Legislature and award the Legislature its costs and attorney fees and such further relief as the
 Court deems just and proper.


                                                        Respectfully submitted:
                                                        /s/ Jonathan L. Williams
                                                        Jonathan L. Williams
                                                        Fla. Bar No. 117574
                                                        Jonathan L. Williams, P.A.
                                                        113 S. Monroe Street
                                                        Tallahassee, FL 32301


                                                    7
Case 1:18-cv-21232-UU Document 58 Entered on FLSD Docket 02/26/2021 Page 8 of 8




                                           (850) 706-0940
                                           jw@jonathanwilliamslaw.com

                                           Counsel for the Florida Senate, the Florida
                                           House of Representatives, the Senate
                                           President, and the House Speaker




                                       8
